 



Exhibit 10.8
GENESIS MICROCHIP INCORPORATED
2000 NONSTATUTORY STOCK OPTION PLAN
As amended on June 8, 2007
     1. Purposes of the Plan. The purposes of this Nonstatutory Stock Option
Plan are:

  •   to attract and retain the best available personnel for positions of
substantial responsibility,     •   to provide additional incentive to
Employees, Consultants and Directors, and     •   to promote the success of the
Company’s business.

          Options granted under the Plan will be Nonstatutory Stock Options.
Stock Appreciation Rights may also be granted under the Plan.
     2. Definitions. As used herein, the following definitions shall apply:
          (a) “Administrator” means the Board or any of its Committees as shall
be administering the Plan, in accordance with Section 4 of the Plan.
          (b) “Applicable Laws” means the requirements relating to the
administration of stock option plans under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Options or Stock Appreciation Rights
are, or will be, granted under the Plan.
          (c) “Award” means individually or collectively, a grant under the Plan
of Options or Stock Appreciation Rights.
          (d) “Award Agreement” means an agreement setting forth the terms and
provisions applicable to each Award granted under the Plan, including an Option
Agreement. The Award Agreement is subject to the terms and conditions of the
Plan.
          (e) “Board” means the Board of Directors of the Company.
          (f) “Code” means the Internal Revenue Code of 1986, as amended.
          (g) “Committee” means a committee of Directors appointed by the Board
in accordance with Section 4 of the Plan.
          (h) “Common Stock” means the Common Stock of the Company.
          (i) “Company” means Genesis Microchip Incorporated.

 



--------------------------------------------------------------------------------



 



          (j) “Consultant” means any person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render services to such entity.
          (k) “Director” means a member of the Board.
          (l) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
          (m) “Employee” means any person, including Officers, employed by the
Company or any Parent or Subsidiary of the Company. A Service Provider shall not
cease to be an Employee in the case of (i) any leave of absence approved by the
Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.
          (n) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (o) “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:
               (i) If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the Nasdaq
National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its
Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the date of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;
               (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the date of determination, as reported in The
Wall Street Journal or such other source as the Administrator deems reliable;
               (iii) In the absence of an established market for the Common
Stock, the Fair Market Value shall be determined in good faith by the
Administrator.
          (p) “Notice of Grant” means a written or electronic notice evidencing
certain terms and conditions of an individual Award grant. The Notice of Grant
is part of the Award Agreement.
          (q) “Option” means a nonstatutory stock option granted pursuant to the
Plan, that is not intended to qualify as an incentive stock option within the
meaning of Section 422 of the Code and the regulations promulgated thereunder.

-2-



--------------------------------------------------------------------------------



 



          (r) “Option Agreement” means an agreement between the Company and an
Optionee evidencing the terms and conditions of an individual Option grant. The
Option Agreement is subject to the terms and conditions of the Plan.
          (s) “Optioned Stock” means the Common Stock subject to an Option.
          (t) “Optionee” means the holder of an outstanding Award granted under
the Plan.
          (u) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
          (v) “Plan” means this 2000 Nonstatutory Stock Option Plan.
          (w) “Service Provider” means an Employee, Consultant or Director.
          (x) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 13 of the Plan.
          (y) “Stock Appreciation Right” or “SAR” means an Award granted to a
Service Provider pursuant to Section 11.
          (z) “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.
     3. Stock Subject to the Plan. Subject to the provisions of Section 13 of
the Plan, the maximum aggregate number of Shares which may be issued under the
Plan is 1,500,000 Shares plus an annual increase to be added on the first day of
each fiscal year equal to the least of (i) 2,000,000 Shares, (ii) 3.5% of the
outstanding Shares on such date or (iii) an amount determined by the Board.
Subject to applicable law, the Shares may be authorized, but unissued, or
reacquired Shares.
          If an Award expires or becomes unexercisable without having been
exercised in full, the unpurchased Shares which were subject thereto shall
become available for future grant or sale under the Plan (unless the Plan has
terminated). To the extent an Award under the Plan is paid out in cash rather
than Shares, such cash payment will not reduce the number of Shares available
for issuance under the Plan.
     4. Administration of the Plan.
          (a) Administration. The Plan shall be administered by (i) the Board or
(ii) a Committee, which Committee shall be constituted to satisfy Applicable
Laws.
          (b) Powers of the Administrator. Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator shall have the authority, in
its discretion:
               (i) to determine the Fair Market Value of the Common Stock;

-3-



--------------------------------------------------------------------------------



 



               (ii) to select the Service Providers to whom Awards may be
granted hereunder;
               (iii) to determine whether and to what extent Awards are granted
hereunder;
               (iv) to determine the number of shares of Common Stock to be
covered by each Award granted hereunder;
               (v) to approve forms of agreement for use under the Plan,
including the ability to approve forms of agreement allowing for early exercise
of stock options prior to vesting, subject to the Optionee entering into a form
of restricted stock purchase agreement;
               (vi) to determine the terms and conditions, not inconsistent with
the terms of the Plan, of any award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Award or the shares of Common Stock relating
thereto, based in each case on such factors as the Administrator, in its sole
discretion, shall determine;
               (vii) to construe and interpret the terms of the Plan and awards
granted pursuant to the Plan;
               (viii) to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations relating to sub-plans
established for the purpose of qualifying for preferred tax treatment under
foreign tax laws;
               (ix) to modify or amend each Award (subject to Section 15(b) of
the Plan), including the discretionary authority to extend the post-termination
exercisability period of Awards longer than is otherwise provided for in the
Plan;
               (x) to authorize any person to execute on behalf of the Company
any instrument required to effect the grant of an Award previously granted by
the Administrator;
               (xi) to determine the terms and restrictions applicable to
Awards;
               (xii) to allow Optionees to satisfy withholding tax obligations
by electing to have the Company withhold from the Shares to be issued upon
exercise of an Award that number of Shares having a Fair Market Value equal to
the amount required to be withheld (but not more than the amount required to be
withheld). The Fair Market Value of the Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be
determined. All elections by an Optionee to have Shares withheld for this
purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable; and
               (xiii) to make all other determinations deemed necessary or
advisable for administering the Plan.

-4-



--------------------------------------------------------------------------------



 



          (c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Optionees
and any other holders of Awards.
     5. Eligibility. Awards may be granted to Service Providers.
     6. Limitation. Neither the Plan nor any Award shall confer upon an Optionee
any right with respect to continuing the Optionee’s relationship as a Service
Provider with the Company, nor shall they interfere in any way with the
Optionee’s right or the Company’s right to terminate such relationship at any
time, with or without cause.
     7. Term of Plan. The Plan shall become effective upon its adoption by the
Board. It shall continue in effect for ten (10) years, unless sooner terminated
under Section 15 of the Plan.
     8. Term of Option. The term of each Option shall be stated in the Option
Agreement.
     9. Option Exercise Price and Consideration.
          (a) Exercise Price. The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator.
          (b) Waiting Period and Exercise Dates. At the time an Option is
granted, the Administrator shall fix the period within which the Option may be
exercised and shall determine any conditions which must be satisfied before the
Option may be exercised.
          (c) Form of Consideration. The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment. Such consideration may consist entirely of:
               (i) cash;
               (ii) check;
               (iii) promissory note;
               (iv) other Shares which (A) in the case of Shares acquired upon
exercise of an option, have been owned by the Optionee for more than six
(6) months on the date of surrender, and (B) have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised;
               (v) consideration received by the Company under a cashless
exercise program implemented by the Company in connection with the Plan;
               (vi) such other consideration and method of payment for the
issuance of Shares to the extent permitted by Applicable Laws; or
               (vii) any combination of the foregoing methods of payment.

-5-



--------------------------------------------------------------------------------



 



     10. Exercise of Option.
          (a) Procedure for Exercise; Rights as a Shareholder. Any Option
granted hereunder shall be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Option Agreement. An Option may not be exercised for a fraction of
a Share.
               An Option shall be deemed exercised when the Company receives:
(i) written or electronic notice of exercise (in accordance with the Option
Agreement) from the person entitled to exercise the Option, and (ii) full
payment for the Shares with respect to which the Option is exercised. Full
payment may consist of any consideration and method of payment authorized by the
Administrator and permitted by the Option Agreement and the Plan. Shares issued
upon exercise of an Option shall be issued in the name of the Optionee or, if
requested by the Optionee, in the name of the Optionee and his or her spouse.
Until the Shares are issued (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company), no right
to vote or receive dividends or any other rights as a shareholder shall exist
with respect to the Optioned Stock, notwithstanding the exercise of the Option.
The Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 13 of the Plan.
               Exercising an Option in any manner shall decrease the number of
Shares thereafter available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.
          (b) Termination of Relationship as a Service Provider. If an Optionee
ceases to be a Service Provider, other than upon the Optionee’s death or
Disability, the Optionee may exercise his or her Option, but only within such
period of time as is specified in the Option Agreement, and only to the extent
that the Option is vested on the date of termination (but in no event later than
the expiration of the term of such Option as set forth in the Option Agreement).
In the absence of a specified time in the Option Agreement, the Option shall
remain exercisable for three (3) months following the Optionee’s termination.
If, on the date of termination, the Optionee is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option shall
revert to the Plan. If, after termination, the Optionee does not exercise his or
her Option within the time specified by the Administrator, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.
          (c) Disability of Optionee. If an Optionee ceases to be a Service
Provider as a result of the Optionee’s Disability, the Optionee may exercise his
or her Option within such period of time as is specified in the Option
Agreement, to the extent the Option is vested on the date of termination (but in
no event later than the expiration of the term of such Option as set forth in
the Option Agreement). In the absence of a specified time in the Option
Agreement, the Option shall remain exercisable for twelve (12) months following
the Optionee’s termination. If, on the date of termination, the Optionee is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan. If, after termination, the
Optionee does not

-6-



--------------------------------------------------------------------------------



 



exercise his or her Option within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.
          (d) Death of Optionee. If an Optionee dies while a Service Provider,
the Option may be exercised within such period of time as is specified in the
Option Agreement (but in no event later than the expiration of the term of such
Option as set forth in the Notice of Grant), by the Optionee’s estate or by a
person who acquires the right to exercise the Option by bequest or inheritance,
but only to the extent that the Option is vested on the date of death. In the
absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Optionee’s termination. If, at
the time of death, the Optionee is not vested as to his or her entire Option,
the Shares covered by the unvested portion of the Option shall immediately
revert to the Plan. The Option may be exercised by the executor or administrator
of the Optionee’s estate or, if none, by the person(s) entitled to exercise the
Option under the Optionee’s will or the laws of descent or distribution. If the
Option is not so exercised within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.
     11. Stock Appreciation Rights
          (a) Grant of SARs. SARs may be granted to Service Providers at any
time and from time to time as shall be determined by the Administrator, in its
sole discretion.
          (b) Number of Shares. The Administrator will have complete discretion
to determine the number of SARs granted to any Optionee.
          (c) Exercise Price and other Terms. The Administrator, subject to the
provisions of the Plan, shall have complete discretion to determine the terms
and conditions of SARs granted under the Plan. However, the exercise price of an
SAR shall not be less than 100% of the Fair Market Value of a Share on the date
of grant.
          (d) SAR Agreement. Each SAR grant shall be evidenced by an Award
Agreement that shall specify the exercise price, the term of the SAR, the
conditions of exercise, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine.
          (e) Expiration of SARs. An SAR granted under the Plan shall expire
upon the date determined by the Administrator, in its sole discretion, and set
forth in the Award Agreement. Notwithstanding the foregoing, the rules of
Sections 10(b), (c) and (d) also shall apply to SARs.
          (f) Payment upon Exercise of SAR. At the discretion of the
Administrator, payment for an SAR may be in cash, in Shares of equivalent value
or in a combination thereof.
          (g) Payment of SAR Amount. Upon exercise of an SAR, an Optionee shall
be entitled to receive payment from the Company in an amount determined by
multiplying:
               (i) the difference between the Fair Market Value of a Share on
the date of exercise over the exercise price; times

-7-



--------------------------------------------------------------------------------



 



               (ii) the number of Shares with respect to which the SAR is
exercised
     12. Transferability of Awards. During the lifetime of the Optionee, an
Award shall be exercisable only by the Optionee or the Optionee’s guardian,
legal representative or permitted transferees. Except as specified below, no
Award shall be assignable or transferable by the Optionee except by will or by
the laws of descent and distribution. At the sole discretion of the
Administrator, and subject to such terms and conditions as the Administrator
deems advisable, the Administrator may allow, by means of a writing to the
Optionee, for all or part of an Award to be assigned or transferred, during an
Optionee’s lifetime, to a member of the Optionee’s immediate family or to a
trust, LLC or partnership for the benefit of any one or more members of such
Optionee’s immediate family. “Immediate family” as used herein means the spouse,
lineal descendants, father, mother, brothers and sisters of the Optionee. In
such case, the transferee shall receive and hold the Award subject to the
provisions of this Section 12, and there shall be no further assignation or
transfer of the Award. The terms of Awards granted hereunder shall be binding
upon the transferees, purchasers, executors, administrators, heirs, successors
and assigns of the Optionee.
     13. Adjustments Upon Changes in Capitalization, Dissolution, Merger, Asset
Sale or Corporate Reorganization.
          (a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, and the number of shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award, as well as the price per share of Common Stock covered by each such
outstanding Award, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an Award.
          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Optionee as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for an Optionee to
have the right to exercise his or her Award until ten (10) days prior to such
transaction as to all of the Shares subject to such Award, including Shares as
to which the Award would not otherwise be exercisable. In addition, the
Administrator may provide that any Company repurchase option applicable to any
Shares purchased upon exercise of an Award shall lapse as to all such Shares,
provided the proposed dissolution or liquidation takes place at the time and in
the manner contemplated. To the extent it has not been previously exercised, an
Award will terminate immediately prior to the consummation of such proposed
action.

-8-



--------------------------------------------------------------------------------



 



          (c) Merger, Asset Sale or Corporate Reorganization. In the event of:
(1) a merger or consolidation in which the Company is not the surviving
corporation; (2) a reverse merger in which the Company is the surviving
corporation but the shares of the Company’s common stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise; or (3) any other capital
reorganization in which more than fifty percent (50%) of the shares of the
Company entitled to vote are exchanged (other than pursuant to a transaction
effected solely for the purpose of changing the situs of the Company’s
incorporation, e.g. from California to Delaware), then to the extent permitted
by applicable law the Awards and any restricted stock subject thereto shall
become 100% vested and exercisable for a period of at least ten (10) days prior
to the closing of such transaction, and such Awards shall be terminated if not
exercised prior to the closing of such transaction.
               Notwithstanding the foregoing, in the event of a merger of the
Company with or into another corporation, or the sale of substantially all of
the assets of the Company, each outstanding Award granted after October 16,
2001, shall be assumed or an equivalent award or right substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation. In
the event that the successor corporation refuses to assume or substitute for
such Award, the Optionee shall fully vest in and have the right to exercise all
of his or her outstanding Awards, including Shares subject to such Awards that
would not otherwise be vested or exercisable. If an Award becomes fully vested
and exercisable in lieu of assumption or substitution in the event of a merger
or sale of assets, the Administrator shall notify the Optionee in writing or
electronically that the Award shall be fully vested and exercisable for a period
of twenty (20) days from the date of such notice, and the Award shall terminate
upon the expiration of such period. For the purposes of this paragraph, the
Award shall be considered assumed if, following the merger or sale of assets,
the option or right confers the right to purchase or receive, for each Share
subject to the Award immediately prior to the merger or sale of assets, the
consideration (whether shares, cash, or other securities or property) received
in the merger or sale of assets by holders of Shares for each Share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the merger or sale of assets is not solely common shares of the successor
corporation or its Parent, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of the Award, for each Share subject to such Award, to be solely common
shares of the successor corporation or its Parent equal in fair market value to
the per share consideration received by holders of Shares in the merger or sale
of assets.
          (d) Outside Director Awards. In the event of a merger of the Company
with or into another corporation, or the sale of substantially all of the assets
of the Company, a non-Employee Director who is an Optionee shall fully vest in
and have the right to exercise the Award as to all of the Shares subject to the
Award, including Shares that would not otherwise be vested or exercisable, and
any Shares purchased upon exercise of an Award granted to a non-Employee
Director shall vest and any Company repurchase option or right with respect
thereto shall lapse.
     14. Date of Grant. The date of grant of an Award shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is

-9-



--------------------------------------------------------------------------------



 



determined by the Administrator. Notice of the determination shall be provided
to each Optionee within a reasonable time after the date of such grant.
     15. Amendment and Termination of the Plan.
          (a) Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.
          (b) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Optionee,
unless mutually agreed otherwise between the Optionee and the Administrator,
which agreement must be in writing and signed by the Optionee and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to options granted under the
Plan prior to the date of such termination.
     16. Conditions Upon Issuance of Shares.
          (a) Legal Compliance. Shares shall not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares shall comply with Applicable Laws and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.
          (b) Investment Representations. As a condition to the exercise of an
Award the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
     17. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
     18. Reservation of Shares. The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

-10-